In the
 United States Court of Appeals
              For the Seventh Circuit
                       ____________

No. 07-1831

UMANG DESAI,
                                                    Petitioner,

                              v.

MICHAEL B. MUKASEY, Attorney
General of the United States,
                                                   Respondent.
                       ____________
              Petition to Review an Order of the
               Board of Immigration Appeals.
                       No. A44-828-446.
                       ____________
  ARGUED NOVEMBER 30, 2007—DECIDED MARCH 28, 2008
                       ____________



 Before E ASTERBROOK , Chief Judge, and FLAUM and
W ILLIAMS, Circuit Judges.
  FLAUM, Circuit Judge. Umang Desai was charged as a
removable alien by the Department of Homeland Security
(“DHS”) because he was convicted of violating a law
relating to a federal controlled substance. The offense at
issue is an Illinois law that punishes individuals for
distributing substances that substantially resemble con-
2                                                No. 07-1831

trolled substances. Because we find that there is a sufficient
connection between these Look-Alike Substances and
actual controlled substances, we deny Desai’s petition for
review.


                      I. Background
  Umang Desai is a native and citizen of the United
Kingdom. He entered the United States as a lawful perma-
nent resident on June 8, 1995, at the age of fourteen. He is
unmarried and worked for a contractor at the U.S. General
Services Administration in its information technology
division, where he had been for six years. Returning from
a trip overseas on June 23, 2004, he arrived at Boston
International Airport and sought admission as a lawful
permanent resident. Desai was not admitted, and DHS
placed him in removal proceedings. On November 16,
2004, DHS charged him as a removable alien pursuant to 8
U.S.C. § 1182(a)(2)(A)(i)(II) based on a previous conviction
for violating a law relating to a controlled substance. DHS
also charged that he had been convicted of a crime involv-
ing moral turpitude.
  The facts surrounding Desai’s underlying offense are not
at issue in this matter, but for completeness, we recite them
here.1 One night in the autumn of 2001, Desai met a woman
at a nightclub. What Desai did not know was that she
happened to be an undercover police officer. Earlier that
day, someone gave Desai chocolates which were purported
to contain the hallucinogenic drug Psilocybin, more


1
  The government has not conceded to the veracity of these
facts, which Desai submitted in an affidavit as part of an
unsuccessful criminal appeal.
No. 07-1831                                                 3

commonly referred to as “shrooms.” Back at the nightclub,
Desai, who was taken with this woman, offered her the
chocolates for free, but she paid him 20 dollars for them
and asked if he could get her more. Desai stated that he
was not involved in drug trafficking, but gave her his
number anyway in the hopes of pursuing a romantic
relationship. Some time later, the officer called Desai
asking for drugs, but he told her that he could not help her
out. He did, however, direct her to an individual named
Wayne who could perhaps get her drugs, though he never
arranged a meeting between the two.
  On March 6, 2002, Desai was charged with Unlawful
Delivery of a Look-Alike Substance in violation of Illinois
law, 720 ILCS 570/404(b). He pled guilty to this class 3
felony and received probation. Two and a half years later,
as we detailed above, DHS charged him with removability.
He subsequently appeared before an immigration judge on
January 25, 2005. Based on the charge and his plea to the
Look-Alike Substance violation, the Immigration Judge
(“IJ”) ruled that Desai’s conviction was a violation of a law
“relating to a controlled substance” and that it was a crime
involving moral turpitude. Instead of immediately having
him removed, the IJ granted Desai a continuance to file a
motion to vacate his criminal conviction with the Illinois
state court. The Illinois court ultimately denied this motion,
and Desai again appeared before the IJ who issued his
decision. Based on his findings, the IJ determined that
Desai was removable as charged.
  Desai then appealed this decision to the Board of Immi-
gration Appeals (“BIA”), arguing that his conviction did
not concern controlled substances as defined by the federal
Controlled Substances Act (“CSA”), and that his conviction
did not constitute a crime involving moral turpitude. The
4                                                No. 07-1831

BIA issued its decision on March 20, 2007. It concluded that
Desai’s underlying offense did not qualify as a crime
involving moral turpitude, but that it was an infraction of
state law that related to a controlled substance as set forth
in § 1182(a)(2)(A)(i)(II), thereby classifying him as a
removable alien.


                      II. Discussion
  Desai now raises the same issue before this Court:
whether his conviction for knowingly distributing a Look-
Alike Substance was properly classified as a violation of a
state law relating to a controlled substance. What is key in
this case is the language of § 1182(a)(2)(A)(i)(II), which
states:
    Except as provided in clause (ii), any alien convicted
    of, or who admits having committed, or who admits
    committing acts which constitute the essential elements
    of . . . a violation of (or a conspiracy or attempt to
    violate) any law or regulation of a state, the United
    States, or a foreign country relating to a controlled
    substance (as defined in section 802 of title 21 [the
    Controlled Substances Act]), is inadmissible.
Desai submits that the text of this statute indicates that the
underlying offense must be one that is related to a con-
trolled substance as defined by the federal Controlled
Substances Act. Although the CSA defines Psilocybin as a
controlled substance, Desai did not actually distribute
Psilocybin, but rather a substance that was a Psilocybin
look-alike. Nothing in the drug schedules contained in the
CSA classifies a look-alike as a controlled substance, so
Desai’s crime would not be punishable under the CSA.
No. 07-1831                                                   5

Hence, Desai argues, the BIA erred in its determination
regarding his removal.
  What is missing from Desai’s textual argument is that he
fails to give effect to the phrase “relating to” in the statute.
As noted above, § 1182(a)(2)(A)(i)(II) punishes an individ-
ual for violating “any law or regulation of a state, the
United States, or a foreign country relating to controlled
substances . . . .” The BIA correctly determined that the
phrase “relating to” is intended to have a broadening
effect. The Immigration and Nationality Act does not
define the term, and so the BIA began its analysis by
looking to the dictionary for guidance. It found that “items
have a ‘relation’ when there exists a ‘logical and natural
association’ between them.” WEBSTER’S II NEW RIVERSIDE
UNIVERSITY DICTIONARY 992 (1994). Additionally, the
Supreme Court in Morales v. Trans World Airlines, Inc., 504
U.S. 374 (1992), looked to the dictionary to determine that
the ordinary meaning of “relating” is “a broad one—’to
stand in relation; to have bearing of concern; to pertain;
refer, to bring in association with or connection with.’ ” Id.
at 384 (quoting BLACK’S LAW DICTIONARY 1158 (5th ed.
1979)).
  Given this understanding of what the phrase “relating
to” means, we must apply it to the Illinois Controlled
Substances Act, 720 ILL. COMP. STAT. 570/102(y), which
defines a “Look-Alike Substance” as follows:
    a substance, other than a controlled substance which
    (1) by overall dosage unit appearance, including shape,
    color, size, markings or lack thereof, taste, consistency,
    or any other identifying physical characteristics of the
    substance, would lead a reasonable person to believe
    that the substance is a controlled substance, or (2) is
    expressly or impliedly represented to be a controlled
6                                                 No. 07-1831

    substance or is distributed under circumstances which
    would lead a reasonable person to believe that the
    substance is a controlled substance.
This state law is focused on punishing those who distribute
substances that would lead a reasonable person to believe
it to be a controlled substance. Psilocybin is a controlled
substance under the federal CSA. Thus, this is a state law
that is related to a federal controlled substance, in the sense
that violating it in the way that Desai did—by distributing
something that would lead one to believe it contained
Psilocybin—brings it into association with a federal
controlled substance. We have recently held that possess-
ing “a pipe for smoking marijuana is a crime within the
scope of § 1182(a)(2)(A)(i)(II) because drug paraphernalia
relates to the drug with which it is used.” Escobar Barraza v.
Mukasey, ___ F.3d ___, No. 07-2502, slip op. at 6 (7th Cir.
Mar. 13, 2008) (emphasis added). It is the fact that there is
a relation between the pipe and the controlled substance
that justifies making the possession of the pipe illegal. So
too here, it is the fact that there is a relation between the
Look-Alike and the controlled substance that justifies
making the distribution of the Look-Alike illegal. To put it
more bluntly, the idea of distributing a “Psilocybin Look-
Alike” would not even exist as a legal (or linguistic)
concept without its connection to, or relationship with,
Psilocybin. The simulacrum and the thing itself are always
connected.
  In addition to his textual argument, Desai asserts that
from a policy perspective, this Court should look only to
federal criminal law—not state criminal laws—when
classifying removable and non-removable offenses. He
directs us to our decision in Gonzales-Gomez v. Achim, 441
F.3d 532 (7th Cir. 2006), and the Supreme Court’s decision
No. 07-1831                                                     7

in Lopez v. Gonzales, 127 S. Ct. 625 (2006), both of which
held that Congress intended the courts to utilize federal
law when ascertaining whether a state offense constituted
an aggravated felony for immigration purposes. He
contends that this hypothetical-federal-felony approach
should be applied to removability under
§ 1182(a)(2)(A)(i)(II) because the policy implications are the
same: maintaining uniform application of immigration
laws across the country.2 On this view, state substance-
distribution violations that are not mentioned in the federal
CSA should not form the basis for removal under
§ 1182(a)(2)(A)(i)(II).
  But our precedent trips up Desai’s argument. In Escobar,
we held that the hypothetical-federal-felony approach does
not apply to § 1182(a)(2)(A)(i)(II). Escobar, ___ F.3d ___, No.
07-2502, slip op. at 2-3. A different result was reached in
Achim and Lopez because a different statute was at issue.
There, 8 U.S.C. § 1101(a)(43)(B) defined an “aggravated
felony” to include “illicit trafficking in a controlled sub-
stance . . . including a drug trafficking crime (as defined in
section 924(c) of title 18).” The Supreme Court understood
the parenthetical phrase to modify the remaining words of
the statute in such a way that only federal law governed
the meaning of the term “aggravated felony.” What is


2
  Desai attempts to bolster his point here by examining the
statute’s syntax. He claims that the phrase “relating to” modifies
the word “law,” and not “controlled substance.” It is unclear
how this assertion leads to his conclusion, because even if
“relating to” modifies “law,” the statute still reads as referring
to the kind of state law that deals with federally controlled
substances. What is important is not what “relating to” modifies,
but what it means.
8                                                  No. 07-1831

different in the instant case is that there is explicit reference
to state law in the text of the statute, and a broadening term
that bridges the state law crimes with federal definitions of
what counts as a controlled substance. If Congress wanted
a one-to-one correspondence between the state laws and
the federal CSA, it would have used a word like “involv-
ing” instead of “relating to,” or it could have written the
statute the way that it wrote § 1101(a)(43)(B).
   There is a similar parenthetical phrase in
§ 1182(a)(2)(A)(i)(II)—“as defined in section 802 of title 21.”
As we held recently in Escobar, this parenthetical can only
be read to modify “controlled substance,” its immediate
antecedent. See No. 07-2502, slip op. at 2-3. So our task is
simply to examine whether the state law is one relating to
a federal controlled substance. This of course does not give
states free rein to define their criminal laws in a manner
that would allow them to effectively usurp the federal
government’s authority to determine who is permitted to
enter and live in this country. If a state decides to outlaw
the distribution of jelly beans, then it would have no effect
on one’s immigration status to deal jelly beans, because it
is not related to a controlled substance listed in the federal
CSA. But if a state, like Illinois, decides to outlaw the
distribution of a substance that is purported to be and
would lead a reasonable person to believe it to be
“shrooms,”3 we have explained why there is enough of a
relation to the federal controlled substance to warrant
removal from the United States for violating the law.


3
  In fact, the vast majority of states have criminalized the
distribution of Look-Alike Substances. See Michael D. Blanchard
& Gabriel J. Chin, Identifying the Enemy in the War on Drugs, 47
AM. U. L. REV. 557, 569 (1998).
No. 07-1831                                         9

                   III. Conclusion
 For the foregoing reasons, the petition for review is
DENIED.




                 USCA-02-C-0072—3-28-08